DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed December 17, 2021 is acknowledged.  Claims 22-24 and 27 are currently amended and will be examined on the merits.  Claims 1-3, 5-10, 12, 20, 21, 28-31 and 34 were previously withdrawn from consideration.  Claims 4, 11, 13-19, 25, 26, 32 and 33 were previously canceled. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 22-24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Status of the Prior Art

4.	As discussed below, the closest prior art of Marras et al. (U.S. Patent Pub. No. 2015/0361475), while teaching a similar technology for detection of SNPs, does not precisely teach a SNP-specific remote toehold primer that comprises a 3’ mutant targeting remote toehold domain of two to four nucleotides in length.  Furthermore, Marras teaches away from using a toehold domain (foot sequence) shorter than five nucleotides.
	Other references of particular interest to the currently claimed invention include Chen et al. (U.S. Patent Pub. No. 2016/0153036, cited on IDS of 05/14/2019) and Zhang et al. U.S. Patent Pub. No. 2013/0274135, cited on IDS of 05/14/2019).  However, neither reference teaches or suggests all the limitations of the currently claimed invention, including a SNP-specific remote toehold primer that comprises a 3’ mutant targeting remote toehold domain of two to four nucleotides in length. 

Response to Arguments
5.	Applicant's arguments filed December 17, 2021 have been fully considered but they are not fully persuasive. 
	Applicant argues that the objection to claims 22-24 and 27 regarding the recitation of the acronym SNP should be withdrawn as the claims have been amended to recite the phrase “single nucleotide polymorphism (SNP)”.  The examiner agrees and therefore the objection is withdrawn. 
Applicant then argues that the rejection of claims 22-24 and 27 under 35 U.S.C. § 112(b) as being indefinite should be withdrawn since the claims have been amended 
Applicant then argues that the rejection of claims 22-24 and 27 under 35 U.S.C. § 102(a)(1) as being anticipated by Marras et al. (U.S. Patent Pub. No. 2015/0361475) should be withdrawn since the claims have been amended to recite that the mutant targeting remote toehold domain “is two to four nucleotides in length and complementary to a region in the target DNA molecule comprising the SNP mutation”, a limitation the Marras does not teach or suggest.  Applicant further argues that Marras clearly states that the “foot sequence” (structurally and functionally similar to the “3’ mutant targeting remote toehold domain” of the current claims) must be at least 5 nucleotides long, and suggesting lengths of five or six, but usually seven nucleotides in length (see paragraph 149 and claim 1).  The examiner agrees that Marras does not teach the equivalent of a 3’ mutant targeting remote toehold domain which is two to four nucleotide in length, but rather teaches that the sequence must comprise at least 5 nucleotides.  Furthermore, the teachings of Marras do not suggest trying foot sequences less than 5 nucleotides, and therefore one of skill in the art would not be motivated to try or expect to be successful using such sequences in the method.  Therefore, the rejection is withdrawn. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Summary
7.	Claims 22-24 and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  However, claims 22-24 and 27 as currently written are free of the prior art, as discussed above. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637